         Case 1:18-cv-11657-ER Document 125 Filed 03/25/20 Page 1 of 1




                                                March 25, 2020

The Honorable Edgardo Ramos
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re: Christa McAuliffe Intermediate School PTO, Inc. v. Bill De Blasio, 18 CV11657 (ER)(OTW)

Dear Judge Ramos:

We represent Plaintiffs in the above-referenced action. At the March 3 pre-motion conference,
Your Honor set a deadline of April 3 for Plaintiffs to serve supplemental declarations on
Defendants to demonstrate continued standing to prosecute this action. Your Honor also set a
deadline of May 4 for Defendants to file a motion to dismiss, should they choose to do so. Due to
the current situation regarding COVID-19, Plaintiffs respectfully request a two-week extension of
both deadlines, to April 17 and May 18, respectively. Plaintiffs have conferred with Defendants,
who do not object to extending these deadlines.

                                                Sincerely,



                                                Christopher M. Kieser
                                                Counsel for Plaintiffs
